Citation Nr: 1744330	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling, prior to November 19, 2008, for service-connected neurogenic bladder.

2.  Entitlement to an evaluation in excess of 30 percent disabling, from November 19, 2008 until January 12, 2011, for service-connected neurogenic bladder.

3.  Entitlement to an evaluation in excess of 10 percent disabling, from January 12, 2011 until January 30, 2017, for service-connected neurogenic bladder.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling, prior to January 30, 2017, for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to January 1997 and from October 2001 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  In that decision, the RO, inter alia, granted service connection for neurogenic bladder and assigned a 10 percent disability rating, and granted service connection for IBS and assigned a 10 percent disability rating, both effective from May 7, 2007 (the day after separation from service).  The Veteran timely appealed.  Jurisdiction was subsequently transferred to the Houston, Texas RO and that office forwarded the appeal to the Board.

In his May 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a hearing before the Board in connection with his claims.  In July 2016, the Veteran, through his representative, withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

These matters were previously before the Board in December 2016 and were remanded for further development.  Following the Board's remand, in May 2017 the RO issued a rating decision increasing the Veteran's disability rating for his service-connected IBS and neurogenic bladder disorder to the respective maximum disability ratings under the corresponding Diagnostic Codes (DCs), both effective January 30, 2017.  As the ratings effective since January 30, 2017 represent the maximum disability ratings the Board has recharacterized the Veteran's claims to exclude these periods.

However, the effective date of the maximum ratings does not represent the entire period on appeal, and there are alternative DCs for rating dysfunctions of the genitourinary system, therefore the Veteran's increased rating claims prior to the date of the most recent increase remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the initial period prior to November 19, 2008, the Veteran's service-connected neurogenic bladder disorder was manifested with daytime voiding intervals between two and three hours, or awakening to void two times per night.

2.  For the entire period following November 19, 2008, prior to January 30, 2017, the Veteran's service-connected neurogenic bladder manifested with urinary retention requiring intermittent or continuous catheterization.

3.  For the initial period prior to January 30, 2017, the Veteran's service-connected IBS was manifested with abdominal pain more than two thirds of the year, chronic constipation, diarrhea, and indications of abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the initial period, prior to November 19, 2008, for the Veteran's service-connected neurogenic bladder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code (DC) 7542 (2016).

2.  The criteria for an evaluation in excess of 30 percent for the period from November 19, 2008 until January 12, 2011, for the Veteran's service-connected neurogenic bladder disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, DC 7542 (2016).

3.  The criteria for an evaluation of 30 percent, but no higher, for the period from January 12, 2011 to January 30, 2017, for the Veteran's service-connected neurogenic bladder disorder have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, DC 7542 (2016).

4.  The criteria for an evaluation of 30 percent, but no higher, for the initial period prior to January 30, 2017, for the Veteran's service-connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.114, DC 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.
While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).


A.  Neurogenic Bladder

The Veteran is service connected for a neurogenic bladder.  Neurogenic bladder is rated under 38 C.F.R. § 4.115b, DC 7542, which is rated based on voiding dysfunction. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Only the predominant area of dysfunction shall be considered for rating purposes.  Id.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

In October 2007 the Veteran underwent a VA examination regarding, in part, his bladder condition.  The examiner provided that the Veteran had been diagnosed with a neural sheath tumor at S2-S5 with a hypotonic neurogenic bladder.  The Veteran reported urination four times a day at intervals of three hours with no reported urination problems at night.  The Veteran also reported problems starting urination and with weak, hesitant, and decreased force in urination, as well as urinary incontinence which was reported to not require a pad, any absorbent material, or an appliance.  The Veteran did not report any associate symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, or frequent infections.  To void successfully the Veteran was required to sit and apply pressure over the bladder to fully empty as often as four times per day.  The Veteran had not been hospitalized in the last 12 months and was not reported to be on regular dialysis.  On objective examination the Veteran did not have any kidney or urinary tract fistula noted but the Veteran's abdomen was consistent with a distended bladder.

VA treatment records from May 2008 indicate that the Veteran presented with symptoms of a lack of urge to urinate, although the Veteran provided that he would schedule himself to urinate every two to three hours.  The Veteran endorsed dribbling of urine in the past, but no full loss of control.  The Veteran also had a weak stream.  The treatment records also indicate that that previous post-void bladder scans yielded around 250cc's of urine.  The treating physician provided that the Veteran would need long term urology care. 

VA treatment records from a June 2008 urology consultation provide that the Veteran's main voiding issue was that he lacked the sensation to void.  To compensate the Veteran would perform timed voiding.  The urologist also identified a previous urine drug screen report from a German urologist which was consistent with "high compliance bladder with first sensation by volume of 822 milliliter capacity of at least 1100 milliliters."  The urology report also indicated the Veteran required abdominal pressure to void and a cystogram revealed a well-shaped urinary bladder with no reflux.  A review of the urinary system provided that the Veteran denied hematuria, urinary tract infections, kidney stones, or renal problems.  Irritable Voiding Syndrome testing rated the Veteran's intermittency at a three, weak stream at a three, straining at a two, and nocturnal at a one.  The total IVSS score was nine.

In November 2008 the Veteran's VA treatment records indicate that the Veteran was using self-catheterization and doing clean intermittent catheterization (CIC) three times a day.  The details of this prescription indicate that he was to continue to do so for at least a year. 

December 2008 VA urology records provide that a urodynamic study showed "delayed abnormal sensation (pressure under his ribs), normal capacity (665)."  The urologist further provided that the Veteran's bladder "compliance is good until a volume of 58, when he started to feel pressure under the ribs."  The urologist was unsure whether the Veteran's catheter was working correctly because the pressure did not increase and the Veteran voided "343 with a very slow flow."

A November 2009 urodynamic study report indicated that the Veteran had to push to void and voided a total of 370cc's.  The Veteran's first sensation as documented was at 434 milliliter, and his strongest urge was at 668 milliliter.  The Veteran's sensation was delayed, compliance was normal, and no instability was present.  Concerning leakage there was none documented, with or without strain.  The urologist commented that the Veteran voids best while sitting and that the Veteran uses a catheter one to two times a week.  There was no noted history of urinary tract infections (UTIs).

In October 2010 the Veteran called the VA with a chief complaint of blood in the urine.  The Veteran's further symptoms were documented as cloudy urine, feeling warm, pain while urinating, and dark orange urine. The Veteran's self-care procedure was described as applying pressure to empty bladder and self-catheterization.  

In January 2011 the Veteran underwent a VA urodynamic report.  The Veteran stated that he did not have any complaints regarding his bladder, specifically there was no leaking or wetting himself at night.  The records further indicate that the Veteran had not preformed clean intermittent bladder catheterization (CIC) in more than a year.  Results from the uroflow testing indicated that the Veteran was "able to void generating bladder pressure but ultimately needed to push to get more out."  The Veteran was unable to empty his bladder but the Veteran was able to void and empty.  A January 2011 urology note indicated that the Veteran reported an episode of pelvic pain and dysuria which were resolved after two days.  The Veteran also reported that he had been gaining more control over voiding which required him to perform voiding by manual pressure while awake every three hours.  There were no UTIs or kidney stones noted

In February 2011 the Veteran underwent a cystoscopy.  The Veteran's anterior urethra was normal, prostatic urethra was non-obstructing, bladder neck was open, and the bladder was described as normal, without trabeculations, lesions or stones.  It was noted that the Veteran had done CIC in the past but that his bladder function was "slowly returning."

March 2012 VA treatment records indicate that the Veteran went to urology after experiencing left flank pain radiating down to the left groin.  The Veteran reported occasionally wetting the bed, no burning or frequency in urination, that he had to strain to urinate, and that he applied his own catheters every other week.  The Veteran declined a further referral to urology at the time.  March 2012 VA primary care nursing notes provide that the Veteran's functional bladder score was a one, corresponding to an occasional accident, meaning one every 24 hours.  While the Veteran stated that he did not like to self-catheterize he does perform the process "about [once] a week."  A March 2012 medication management note listed self-catheters to be used twice a day on the Veteran's pending outpatient medications.  


i.  Analysis Prior to November 19, 2008

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent disabling for service-connected neurogenic bladder prior to November 19, 2008.  For this initial period the Veteran's neurogenic bladder is rated under DC 7542; however, the disability itself is rated using the urinary frequency criteria.  

Under the rating criteria for urinary frequency a 10 percent rating is warranted for daytime voiding interval between two and three hours.  A 10 percent rating is also warranted under obstructed voiding criteria when there is marked obstructive symptomology, which includes hesitancy, slow or weak stream, and decreased force of stream with post void residuals greater than 150ccs.

The October 2007 VA examination specifically provided that Veteran was forced to void his bladder up to four times a day in two to three hour intervals.  There were no noted incidents of voiding at night.  In May 2008 the VA treatment records indicate that the Veteran provided that he would schedule himself to urinate every two to three hours.  Furthermore, post-void scans revealed 250cc's of urine.  The June 2008 VA treatment records further endorsed "timed voiding" although did not specify how many and with what frequency.  The October 2007 VA examination and May 2008 treatment records also demonstrated weakness, hesitancy, and decreased force of the Veteran's urine stream, and instances of "dribbling."

The medical evidence of record prior to November 19, 2008 does not demonstrate that the Veteran's neurogenic bladder manifested with symptoms to include daytime voiding interval between one and two hours, or; awakening to void three to four times per night, or urinary retention requiring intermittent or continuous catheterization.  Furthermore, there is no evidence for the period prior to November 19, 2008 that the Veteran was required to wear absorbent materials which must be changed less than two times per day.

In any event, as the requirements for an increased rating in excess of 10 percent for a neurogenic bladder, prior to November 19, 2008, have not been shown, the Board finds that a higher rating for the Veteran's service-connected neurogenic bladder is not warranted for that period.

ii.  Analysis for the Period from November 19, 2008 to January 30, 2017

The Board finds that the Veteran is entitled to a rating of 30 percent disabling, but no higher, for service-connected neurogenic bladder for the period from November 19, 2008 prior to January 30, 2017.  This represents a denial for the period prior to January 12, 2011 and a grant for the following period.

For this period, the Veteran's neurogenic bladder is rated under DC 7542; however the disability itself is rated using the obstructed voiding criteria.  

Under the rating criteria for obstructed voiding a 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  This represents the maximum rating under the obstructed voiding criteria.  However, higher evaluations are available under the urinary frequency, and voiding dysfunction criteria.  

The Veteran's November 2008 VA treatment records indicate that the Veteran began self-catheterization with instructions for CIC three times a day.  December 2008 VA medical records provide that the Veteran continued to use a catheter.  The November 2009 VA medical records indicate that the Veteran's continued catheter use had been reduced to one to two times a week, there was no evidence of leakage and no evidence of a UTI, current or prior.  An October 2010 VA medical treatment record indicated that the Veteran called to report bloody and painful urination and his self-care included voiding and self-catheterization.

The remaining medical evidence of record prior to January 2011 shows that the Veteran continued to use a catheter, but there was no evidence of leakage or wearing absorbent material.  Furthermore, the medical evidence for this period did not document daytime voiding interval less than one hour, or; awakening to void five or more times per night.

In January 2011 the Veteran's VA medical treatment records indicated that the Veteran had not reported conducting CIC within the last year, represented that he was not experiencing any leaking, and endorsed daytime voiding intervals of three hours.  It was on this basis that the RO reduced the Veteran's disability rating from 30 percent to 10 percent, due to a lack of evidence of catheter use and the evidence of daytime voiding.

The Board finds that the RO erred when it used this evidence as the basis for its reduction for the period beginning in January 2011.  The characterization that the Veteran had not preformed CIC in the year prior is contradicted by the self-care procedure noted in the October 2010 VA treatment records.  Furthermore, a history of catheter use was noted in February 2011 VA treatment records and current catheter use was documented in March 2012 VA treatment records.  Specifically the March 2012 records showed that the Veteran was using self-catheterization as little as once a week and at most twice a day.  Affording the Veteran the benefit of the doubt the evidence of record demonstrates that the Veteran's neurogenic bladder continued to require a level of treatment that included intermittent catheterization.

Therefore, the Board finds that for the entire period from November 19, 2008 prior to January 30, 2017 the Veteran is entitled to a 30 percent rating, but no higher, for his service-connected neurogenic bladder.

The requirements for an increased rating in excess of 30 percent for a neurogenic bladder, prior to January 30, 2017, have not been shown.  There is no evidence of record, for that period, to demonstrate that the Veteran had daytime voiding intervals less than one hour, or; awakening to void five or more times per night.  There is also no evidence of record, for that period, to show the use any absorbent material that required changing with any frequency.  Therefore, the Board finds that a higher rating for the Veteran's service-connected neurogenic bladder for this period is not warranted.




B.  Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is rated as irritable colon syndrome, under DC 7319.  Moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress warrants a 10 percent evaluation.  Severe colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent evaluation.  38 C.F.R. § 4.114, DC 7319.

The Veteran underwent a VA examination in October 2007 for his IBS.  The Veteran reported that he had chronic constipation, but no nausea, vomiting, diarrhea, or alternating diarrhea and constipation.  The Veteran's symptoms required him to manually evacuate twice weekly for about 30 minutes and he reported abdominal pain in the periumbilical region.  The symptoms reportedly occurred more than two thirds of the year.  Objective physical examination results indicated that the Veteran's rectum did not reveal any reduction of lumen, loss of sphincter control, fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, obstetrical injury, and any hemorrhoids.

VA treatment records from March 2008 indicate that the Veteran presented with severe constipation described as "at times like it won't function."  October 2008 VA treatment records provide that the Veteran reported constipation and diarrhea "sometimes."  In October 2010 the Veteran called the VA with complaints of abdominal pain, nausea and diarrhea.  The record does not indicate that the Veteran received any further treatment from VA or a private physician regarding his IBS.

The Board finds that the Veteran is entitled to a 30 percent rating for his service-connected IBS for the initial period on appeal.  The Veteran's October 2007 VA examination provided that Veteran's IBS symptoms manifested with chronic constipation and abdominal pain, which were characterized as active symptoms for two thirds of the year.  The Veteran did not endorse experiencing any diarrhea at that time.  October 2008 treatment records, one year after his VA examination, provide the first documented post-service manifestations of diarrhea symptoms associated with the Veteran's IBS according to his representations.

The Veteran is competent to report what he experiences.  See Layno, 6 Vet. App. at 470.  In this case the symptoms of constipation, diarrhea, and abdominal pain are within the Veteran's competency to report as a lay person.  Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1377.

The Board finds that the Veteran's description of his symptomatology regarding his service-connected IBS is both competent and credible.  By October 2008 the Veteran's symptomology included both diarrhea and chronic constipation, as well as chronic abdominal pain.  While the October 2008 records do not characterize these symptoms as more or less constant, frequent, or occasional, the October 2007 examination provides that the Veteran's chronic constipation and abdominal pain manifested two thirds of the year.  With the addition of the diarrhea symptoms endorsed by the Veteran, the Board finds that the Veteran's service-connected IBS symptom's severity and frequency more closely approximated the criteria for a 30 percent rating under DC 7319.  Therefore, affording the Veteran the benefit of the doubt the Veteran is entitled to an initial 30 percent rating for his service-connected IBS.

C.  Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, the Veteran has not asserted, nor does the evidence of record suggest, that the service-connected disabilities on appeal render him unable to secure or follow a substantially gainful occupation, as would raise a claim for total rating for compensation based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling, prior to November 19, 2008, for service-connected neurogenic bladder is denied.

Entitlement to an evaluation in excess of 30 percent disabling for the period from November 19, 2008 until January 12, 2011, for service-connected neurogenic bladder is denied.

Entitlement to an evaluation of 30 percent disabling, but no higher, for the period from January 12, 2011 until January 30, 2017, for service-connected neurogenic bladder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 30 percent disabling, but no higher, prior to January 30, 2017 for IBS is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


